DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren et al., US 5,664,909 in view of Kotting et al., US 7,753,620 B2 and Weber et al., US 10,745,867 B2.
Regarding claim 1, Lindgren teaches a compactor machine comprising: 
a machine frame (Figure 2); and
at least one cylindrical roller drum (4) rotatably coupled to the machine frame and rotatable about a drum axis oriented generally transverse to a direction of travel of the compactor machine.
While Lindgren fails to show any guidance system, Kotting teaches a road machine with a roller drum and discloses using a first light (beam of light from projection device; column 7 lines 15-22) attached to the machine frame (column 4 lines 17-18), the light shining a line of light on a surface 
While the resulting combination fails to disclose an additional light attached to the machine frame, the additional light shining a line of light on the surface that indicates a planned travel path for the compactor machine, Weber discloses a road paving machine with an optical projector attached to the machine frame to generate at least one projection onto the substrate/roadway in front of the machine as a navigation aid to help the operator steer the road paver along the predetermined paving direction (column 2 lines 16-29; Figures 5-6 and 8).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to further include an additional light attached to the machine frame to shine a line of light on the surface that indicates a planned travel path for the compactor machine in view of Weber’s disclosure of the desirability of a navigation aid.
Regarding claim 2, since Kotting discloses a beam of light in the form of a line which is at the edge of the drum and extends a distance in front of the roller drum to indicate a trajectory of the roller drum (column 7 lines 17-19), the resulting combination includes the line of light extending a distance in front of the roller drum to indicate a trajectory of the roller drum (in accordance with the current steering position; column 7 lines 18-19).
Regarding claim 3, the resulting combination includes the cylindrical roller drum including a first end and an opposite second end, the drum axis extending between the first and second ends.
Regarding claim 4, the resulting combination includes a second cylindrical roller drum (Lindgren’s 12, Figure 2) rotatably coupled to the machine frame and rotatable about a drum axis oriented generally transverse to a direction of travel of the compactor machine.
Regarding claim 5, since Lindgren discusses the importance of the operator seeing the lateral edges of both of the front and rear roller drums (column 1 lines 4-20), it would have been obvious to one of ordinary skill in the art to modify the resulting combination to further include second, third, and fourth lights attached to the machine frame, the first, second, third, and fourth lights each shining a line of light on the surface that indicates the respective locations of first and second edges of each of the roller drums to allow the operator to see the lateral edges of the first and second roller drums when visibility is diminished such as when working at night.
Regarding claim 6, since Kotting discloses a beam of light in the form of a line which is at the edge of the drum and (column 7 lines 17-19) the resulting combination from claim 5 makes obvious that each of the lines of light extends in front of and behind each edge of the roller drums (front and rear) of the resulting combination.
Regarding claim 7, while Kotting only discloses that the beam of light may be a laser light but fails to disclose the light being an LED, the Examiner took Official Notice in the previous office action that LED lights are old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the beam of light of the resulting combination to be from an LED as a simple substitution of a known light.
Regarding claim 8, the resulting combination includes the light being a laser.
Regarding claim 18, the elements of the resulting combination from claim 1 make obvious the method steps claimed.
Regarding claim 20, the elements of the resulting combination from claims 1, 2, 4, 5, and 6 make obvious the method steps claimed.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kotting et al., US 7,753,620 B2 in view of Weber et al., US 10,745,867 B2.
Regarding claim 10, Kotting teaches a road construction machine comprising: 
a machine frame (road milling machine Figure 1); 
a work implement (milling drum 6) attached to the machine frame; 
and a first light (beam of light from projection device; column 7 lines 15-22) attached to the machine frame (column 4 lines 17-18), the light shining a line of light on a surface (ground or traffic surface) that indicates a location of an edge of the work implement, and wherein the line of light extends a distance in front of the work implement to indicate a trajectory of the work implement (Kotting discloses a beam of light in the form of a line which is at the edge of the drum and extends a distance in front of the work implement to indicate a trajectory of the work implement, in accordance with the current steering position; column 7 lines 17-19).
While Kotting fails to disclose an additional light attached to the machine frame, the additional light shining a light on the surface that indicates a planned travel path for the road construction machine, Weber discloses a road paving machine with an optical projector attached to the machine frame to generate at least one projection onto the substrate/roadway in front of the machine as a navigation aid to help the operator steer the road paver along the predetermined paving direction (column 2 lines 16-29; Figures 5-6 and 8).  It would have been obvious to one of ordinary skill in the art to modify the machine of Kotting to further include an additional light attached to the machine frame to shine a line of light on the surface that indicates a planned travel path for the compactor machine in view of Weber’s disclosure of the desirability of a navigation aid.
Regarding claim 11, Kotting’s road construction machine includes a cold planer (which is a road milling machine), and wherein the work implement includes a grinding drum (milling drum 6), wherein the line of light indicates a location of an edge of the grinding drum (Kotting discloses a beam of light in the form of a line which is at the edge of the drum; column 7 lines 17-19).
Claims 12, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotting in view of Weber as applied to claim 10, further in view of Lindgren et al., US 5,664,909.
Regarding claim 12, while Kotting fails to disclose that the road construction machine is a compactor machine, Lindgren teaches a compactor machine (Figure 2) and discloses the importance of the operator being able to see the lateral edges of the cylindrical roller drum (4; column 1 lines 4-20).  It would have been obvious to one of ordinary skill in the art to modify the machine of the resulting combination to use a compactor machine such as disclosed by Lindgren instead since it is a known type of road construction machine.  The resulting combination includes the work implement including a cylindrical roller drum.
Regarding claim 14, the resulting combination includes the limitations of the claim since Lindgren’s compactor further includes a second cylindrical roller drum (12) rotatably coupled to the machine frame and rotatable about a drum axis oriented generally transverse to a direction of travel of the compactor machine.
Regarding claim 15, since Lindgren discusses the importance of the operator seeing the lateral edges of both of the front and rear roller drums (column 1 lines 4-20), it would have been obvious to one of ordinary skill in the art to modify the resulting combination to further include second, third, and fourth lights attached to the machine frame, the first, second, third, and fourth lights each shining a line of light on the surface that indicates the respective locations of first and second edges of each of the roller drums to allow the operator to see the lateral edges of the first and second roller drums when visibility is diminished such as when working at night.
Regarding claim 16, since Kotting discloses a beam of light in the form of a line which is at the edge of the drum and (column 7 lines 17-19) the resulting combination from claim 15 makes obvious that each of the lines of light extends in front of and behind each edge of the roller drums (front and rear) of the resulting combination.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kotting in view of Weber and Lindgren as applied to claim 12, further in view of Takata, US 3,909,147.
Regarding claim 13, while the resulting combination fails to disclose the compactor machine including a single cylindrical roller drum and includes wheels attached to the machine frame, Takata teaches a compactor machine (Figure 1) that has a single cylindrical roller drum (5) and includes wheels (6) attached to the machine frame.  It would have been obvious to one of ordinary skill in the art to modify the compactor machine of the resulting combination to be of the type disclosed by Takata since it is an alternate, known compacting machine.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Applicant argues on the page numbered 5 that Weber does not discuss the additional light shining a line of light on the surface that indicates a planned travel path for the road construction machine.  However, Examiner respectfully disagrees.  Weber explicitly discloses using the subgrade/roadway as a projection surface and projecting lines on the subgrade/roadway as a navigation aid for steering the road paver along a predetermined paving direction (column 2 lines 21-29).
Applicant then discusses Weber’s Figure 14.  This argument is moot because Figure 14 was never used in the rejection.  Examiner further notes that Weber discloses multiple embodiments of projectors mounted on a bonnet or above the roof of the driver, but in all cases, there is a projection of a line of light (10 in Figures 5, 6, and 8) onto the road surface in front of the paving machine.
On the page numbered 6, Applicant repeats the argument against Weber as applied in the previous 103 rejection (in the non-final office action).  Those arguments have been considered and are not persuasive; see above.
Applicant does not provide arguments to the dependent claims, only relying on the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that DE 10 2014 006 477 A1 cited in the IDS teaches shining a light over the planned track to direct the driver over the surface to be compacted (Figure 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671